Case 2:19-cv-00365-JDC-KK Document 18 Filed 06/02/20 Page 1 of 7 PageID #: 378



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


MARTIN MATOCHA, AS THE OWNER,                      CASE NO. 2:19-CV-00365
AND LOUISIANA LIMITS, LLC, AS
OWNER PRO HAC VICE, OF THE M/V
LOUISIANA LIMITS

                                                   JUDGE JAMES D. CAIN, JR.

                                                   MAGISTRATE JUDGE KAY


                               MEMORANDUM RULING

       Before the court is a Motion for Summary Judgment [doc. 12] filed by Martin

Matocha, who brought this limitation action in his capacity as owner of the M/V

LOUISIANA LIMITS. Claimant Michael Blanco opposes the motion. Doc. 14.

                                           I.
                                       BACKGROUND

       This suit arises from an accident that occurred aboard the M/V LOUISIANA

LIMITS, a 2003 Blue Wave bay boat owned by Martin Matocha and Louisiana Limits,

LLC. Doc. 12, att. 3, p. 1. The vessel is manufactured with a white, diamond-bladed, non-

skid surface. Doc. 12, att. 4, p. 8; doc. 12, att. 5, p. 9. At the time of the accident, Mr.

Matocha testified, this surface was in like-new condition. Doc. 12, att. 4, p. 8.

       Mr. Matocha is the sole member of Louisiana Limits, LLC, a company that offers

charter fishing trips. See doc. 12, att. 2, p. 1. On October 27, 2018, Mr. Matocha took

claimant Michael Blanco and two of Mr. Blanco’s friends, Matt Hendry and Myles

Kingsbery, on a trip aboard the M/V LOUISIANA LIMITS. This was Mr. Blanco’s third

                                             -1-
Case 2:19-cv-00365-JDC-KK Document 18 Filed 06/02/20 Page 2 of 7 PageID #: 379



trip with Mr. Matocha, with one prior trip on the vessel involved in this case. Doc. 12, att.

5, pp. 6–8. Mr. Blanco could not recall any incidents or concerns about the condition of the

vessels on the prior trips. Id. Mr. Blanco had also operated his own fishing charter service

from 2010 until 2018, and had several years of personal and professional experience fishing

from bay boats. Id. at 2–3.

       On the morning of October 27, around 10:30 am, Mr. Blanco fell while fishing by

the starboard bow of the vessel. Id. at 23. He alleges that he slipped in a layer of mud that

was covering the deck, and that these slippery conditions had also caused Mr. Kingsbery

to fall and cut his hand 30 to 40 minutes earlier. Id. at 19–23. Mr. Blanco testified that he

hit an ice chest as he fell and felt his ribs break. Id. at 24. A short while later he told Mr.

Matocha that he needed medical attention. Doc. 14, att. 2, p. 127. He was transported to an

emergency room and diagnosed with a collapsed lung and tear in his aorta. Id. at 127–28.

Because of these injuries, he testified, he has undergone multiple operations and still

endures pain and physical limitations. Id. at 128–29.

       Mr. Matocha and Louisiana Limits, LLC (collectively, “limitation plaintiffs”) filed

the instant limitation action in this court, seeking to limit the value of any claims against

them to the amount and value of their interest in the M/V LOUISIANA LIMITS (alleged

to be $11,500). Doc. 1. Mr. Blanco then filed a claim in the proceeding, alleging in relevant

part that the deck was unreasonably slippery and that Mr. Matocha failed to warn him of

this dangerous condition. Doc. 4. Limitation plaintiffs now move for summary judgment,

asserting that the deck condition was an open and obvious hazard and that the undisputed



                                             -2-
Case 2:19-cv-00365-JDC-KK Document 18 Filed 06/02/20 Page 3 of 7 PageID #: 380



facts show that they did not breach their duty of care. Doc. 12. Mr. Blanco opposes the

motion. Doc. 14.

                                            II.
                           SUMMARY JUDGMENT STANDARD

       Under Rule 56(a), “[t]he court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” The moving party is initially responsible for identifying

portions of pleadings and discovery that show the lack of a genuine issue of material fact.

Tubacex, Inc. v. M/V Risan, 45 F.3d 951, 954 (5th Cir. 1995). He may meet his burden by

pointing out “the absence of evidence supporting the nonmoving party’s case.” Malacara

v. Garber, 353 F.3d 393, 404 (5th Cir. 2003). The non-moving party is then required to go

beyond the pleadings and show that there is a genuine issue of material fact for trial.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To this end he must submit

“significant probative evidence” in support of his claim. State Farm Life Ins. Co. v.

Gutterman, 896 F.2d 116, 118 (5th Cir. 1990). “If the evidence is merely colorable, or is

not significantly probative, summary judgment may be granted.” Anderson, 477 U.S. at

249 (citations omitted).

       A court may not make credibility determinations or weigh the evidence in ruling on

a motion for summary judgment. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.

133, 150 (2000). The court is also required to view all evidence in the light most favorable

to the non-moving party and draw all reasonable inferences in that party’s favor. Clift v.

Clift, 210 F.3d 268, 270 (5th Cir. 2000). Under this standard, a genuine issue of material


                                            -3-
Case 2:19-cv-00365-JDC-KK Document 18 Filed 06/02/20 Page 4 of 7 PageID #: 381



fact exists if a reasonable trier of fact could render a verdict for the nonmoving party.

Brumfield v. Hollins, 551 F.3d 322, 326 (5th Cir. 2008).

                                           III.
                                    LAW & APPLICATION

       The parties agree that the case falls within the court’s admiralty and maritime

jurisdiction. Doc. 4, p. 4. Accordingly, general maritime law applies to the claims asserted

here. See, e.g., Exxon Shipping Co. v. Baker, 554 U.S. 471, 507 (2008); Palmer v. Fayard

Moving and Transp. Corp., 930 F.2d 437, 441 (5th Cir. 1991). To prevail on a negligence

claim under maritime law, a plaintiff must show that: (1) the defendant owed him a duty;

(2) the defendant breached the duty; (3) the plaintiff sustained damages; and (4) the

defendant’s wrongful conduct caused the plaintiff’s damages. Withhart v. Otto Candies,

LLC, 431 F.3d 840, 842 (5th Cir. 2005). The duty element is determined by the

foreseeability of the harm suffered by the complainant. Consol. Aluminum Corp. v. C.F.

Bean Corp., 833 F.2d 65, 67 (5th Cir. 1987). “A duty is owed only with respect to an

interest that is foreseeably jeopardized by an act or omission.” Penn Maritime, Inc. v.

Rhodes Elec. Svcs., Inc., 41 F.Supp.3d 507, 516 (E.D. La. 2014).

       Mr. Matocha stated that it was his practice to wash down the M/V LOUISIANA

LIMITS with a mild detergent and a scrub brush after every trip and to pressure wash it on

a weekly basis. Doc. 12, att. 4, p. 6. Prior to the October 27 trip, however, the boat had not

been used in over three weeks and Mr. Matocha did not see a need to wash it because of

heavy rains that fell right before the trip. Id. at 7. He also testified that the boat’s non-skid

surface was “like brand new” in October 2018. Id. at 8. Mr. Blanco testified, however, that


                                              -4-
Case 2:19-cv-00365-JDC-KK Document 18 Filed 06/02/20 Page 5 of 7 PageID #: 382



when the sun came out after their pre-dawn departure, he could see that the deck was

covered with mud. Doc. 12, att. 5, pp. 13–15. Mr. Matocha admitted that neither dirt, sand,

nor mud would typically accumulate on the surface of his boat during a fishing trip. Doc.

12, att. 4, p. 6.

         Mr. Blanco admitted that water and fish slime would accumulate on the deck

“through the natural course of fishing.” Doc. 12, att. 5, p. 5. He also testified that there

were towels on the boat and that he knew he should mop up slick conditions on the deck.

Doc. 12, att. 5, p. 24. Mr. Hendry, however, recalled seeing a significant accumulation of

water in another area of the boat and stated that towels would not have helped had there

been a similar accumulation where Mr. Blanco was standing. Doc. 14, att. 2, p. 40. Mr.

Kingsbury could not recall seeing mud on the deck but observed both sand and dead

shrimp. Doc. 12, att. 6, p. 2. Mr. Hendry testified that he could not recall if he had seen fish

blood, fish slime, water, or mud on deck. Doc. 12, att. 11, p. 4. Both individuals, however,

made statements closer to the time of the accident in which they generally recalled mud or

other slippery substances on the deck. 1 Mr. Hendry also testified that he believed “there

were some issues with the boat, whether it [was] not having slip resistant something or the

condition of the deck that . . . likely contributed to [Mr. Blanco’s] fall,” though he admitted



1
  In a statement provided two weeks after the accident, Mr. Hendry stated that “[It] was noted at the time that the boat
was unusually slippery with a fair amount of water and dirt/sand sloshing about.” Doc. 14, att. 2, p. 57. Two weeks
after that, he provided a recorded statement to claimant’s counsel. There he recalled “quite a bit of mud and sand and
water sloshing around in the boat” and that the deck was slippery, though he could not say exactly what was causing
the slipperiness. Id. at 60–61.
           Mr. Kingsbury also provided a recorded statement to claimant’s counsel about one month after the accident.
There he stated that he noticed the slick deck soon after boarding, and that he believed it was caused by a combination
of fish slime and moisture from the fog. Id. at 67–68. He confirmed that he had fallen about thirty minutes before Mr.
Blanco and that the men were moving around slowly to try to keep from falling. Id. at 68–69.

                                                          -5-
Case 2:19-cv-00365-JDC-KK Document 18 Filed 06/02/20 Page 6 of 7 PageID #: 383



that he did not know exactly how Mr. Blanco fell or whether the deck in that area was

slippery. Doc. 14, att. 2, p. 40.

        Because Mr. Blanco was an experienced fisherman who was admittedly aware of

slippery conditions on the deck, Mr. Matocha maintains that the deck was an open and

obvious hazard and that he breached no duty in failing to take other measures to remedy it

or warn of it. He likens the matter to Chiasson v. Brand Energy Solutions, LLC, where this

court recently granted summary judgment in favor of a vessel owner who was alleged to

have caused a third-party contractor’s injuries by failing to remove all mud from the rig.

2020 WL 1695139, at *3 (W.D. La. Apr. 6, 2020). In that matter, however, defendants

showed that the tank in question “was clean, dry and sealed on February 3, 2016 – over

forty days before Plaintiff’s accident – and [that they] had no further involvement with any

of the vessel’s tanks or its mud system thereafter.” Id. Here, on the other hand, there is

evidence suggesting that Mr. Matocha failed to properly clean the vessel before this trip

and that the deck could have been unreasonably slippery as a result rather than from the

usual slick conditions that occur over the course of a fishing trip. 2 The court cannot resolve

the discrepancies between witness accounts on the exact nature of any hazard on the deck,

its origin, Mr. Blanco’s ability to remedy or avoid it, or the effectiveness of the boat’s non-

skid surface without evaluating credibility, which is beyond the scope of a summary

judgment motion. Accordingly, there are genuine issues of fact precluding judgment for

the limitation plaintiffs.


2
 At this stage the court is not considering evidence that Mr. Matocha subsequently painted the deck with non-skid
paint, as this would likely be excludable under Federal Rule of Evidence 407.

                                                      -6-
Case 2:19-cv-00365-JDC-KK Document 18 Filed 06/02/20 Page 7 of 7 PageID #: 384



                                      IV.
                                   CONCLUSION

      For the reasons stated above, the Motion for Summary Judgment [doc. 12] will be

DENIED.

      THUS DONE AND SIGNED in Chambers on this 2nd day of June, 2020.



                    ____________________________________
                             JAMES D. CAIN, JR.
                     UNITED STATES DISTRICT JUDGE




                                        -7-
